Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 1, 2022

                                      No. 04-20-00562-CV

                                     James D. SCUDDAY,
                                          Appellant

                                                v.

Austin KING, Tierra Linda Ranch Homeowners Association, Jerry Adams, Bob Dockey, Mary
             La France, Tammy Haney, Denise Chambers and Dimas Lopez,
                                     Appellees

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 14446
                      Honorable Albert D. Pattillo, III, Judge Presiding


                                         ORDER
        Appellant’s motion for rehearing is currently due July 7, 2022. On July 1, 2022, appellant
filed a motion requesting an extension of time until August 8, 2022 to file his motion for
rehearing. After consideration, we GRANT the motion and ORDER appellant to file his motion
for rehearing by August 8, 2022.




                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2022.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court